DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/03/2022.
In the instant Amendment, claims 4 and 11 were cancelled; claims 1-3, 5-10 and 12-15 have been amended; and claims 1 and 8 are independent claims.  Claims 1-3, 5-10 and 12-15  have been examined and are pending.  This Action is made FINAL.

Response to Arguments
Applicant's amendment to claim 1-15 to overcome the objections have been acknowledged.
Claim 1 is no longer interpreted under 35 U.S.C. 112(f) as claims have been amended.
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the amendment of claims 1 and 8 having incorporated a portion of limitations recited in original claims 4 and 11, respectively, without fully reciting all limitations/operations in the context as stated in item 15 of the Office Action of 12/14/2021. In the original claim set, claim 4 depends to claims 3 and 2, and claims 11 depends to claims 10 and 9.  However, in amendment filed on 02/03/2022 claims 1 and 8 are not incorporate entire dependent claims (i.e.; claims 2, 3 and 4 in combination with claim 1 and claims 9, 10 and 11 in combination with claim 8). Therefore, the scope of the claims have changed beyond what was indicated to be allowable subject matter and Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
 The amended claims 1 and 8 have been addressed in rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (“Singh,” US 2012/0238206), published on September 20, 2012, in view of Velusamy et al. (“Velusamy,” US 2016/0154982), published on June 2, 2016, and Ohara (US 2007 /0234059), published on October 4, 2007.

Regarding claim 1: Singh discloses an electronic device comprising:
a communication circuitry (Singh: fig. 7 items 1300A voice communication module and 1300B data communication module);
5a memory configured to store a list in which identification information for at least one security application involving user authentication is listed (Singh: ¶0025 the first memory 43 or secure element, may store applications relating to NFC communications, or contactless applications for communicating with the NFC terminal 31. For example, the applications may include financial payment applications, secure access system applications, loyalty card applications, [security application] and other applications, and may be encrypted); and
a processor electrically connected to the communication circuitry and the memory (Singh: fig. 7 item 1800 processor).
Singh discloses communication circuitry but does not explicitly disclose perform communication with at least one external device and wherein the processor is configured to transmit information to at least one external device associated with the security application based on the identification information on the list when a factory reset event of the electronic device occurs.
However, Velusamy discloses perform communication with at least one external device (Velusamy: ¶0030 the communication interface 202 may include wireless and/or wired communication components that enable the user device to transmit or receive voice or data communication via the wireless carrier network 104, as well as other telecommunication and/or data communication networks); and
wherein the processor is configured to transmit information for factory 10reset to at least one external device associated with the security application based on the identification information on the list when a factory reset event of the electronic device occurs (Velusamy: ¶0095 at block 808, the recovery application 120 may initiate a clearing of a factory reset token 126 from the user device 102; ¶0096 at block 812, the recovery application 120 may send a disablement completion message to the antitheft recovery server 112; ¶0097at block 814, the recovery application 120 may receive a disablement acknowledgement message from the anti-theft recovery server indicating that the disablement complete message is received).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Velusamy with the system/method of Singh to include transmit information for factory 10reset to at least one external device associated with the security application.
One would have been motivated to performing the reset to a factory default setting of the user device (Velusamy: ¶0015).
Singh in view of Velusamy does not explicitly disclose first information notifying performance of factory 10reset of the electronic device and second information requesting de-authentication for a certificate.
However, Ohara discloses first information notifying performance of factory 10reset of the electronic device and second information requesting de-authentication for a certificate (Ohara: ¶0029 when a user inputs an initializing instruction by pressing a reset button or the like, the user data stored in the memory are completely deleted once. In this case, each parameter of the setting information is set to be an initial value (factory default value), and the electronic certificate and secret key recorded as the user data in the memory are deleted as well).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ohara with the system/method of Singh and Velusamy to include notifying performance of factory 10reset of the electronic device and second information requesting de-authentication for a certificate.
One would have been motivated to register, into a list of revoked electronic certificates, information on an electronic certificate that is not used by a server device any more due to initializing the server device or updating the electronic certificate (Ohara: ¶0015).

Regarding claim 6: Singh in view of Velusamy and Ohara disclose the electronic device of claim 1.
Ohara further discloses wherein the processor is configured to update the list to include a security application additionally 15installed or uninstalled on the electronic device (Ohara: ¶0069 in S240, the CPU 11 performs a certificate revocation notifying process as shown in FIG. 6, and registers in the CRL the electronic certificate currently installed in the user area of the flash memory 13. Particularly, the CPU 11 performs the certificate revocation notifying process in accordance with the followings. FIG. 6 is a flowchart showing the certificate revocation notifying process to be executed by the CPU 11).
The motivation is the same that of claim 1 above.

Regarding claim 7: Singh in view of Velusamy and Ohara disclose the electronic device of claim 1.
Velusamy further discloses a display (Velusamy: ¶0031 the user interface 206 may include a data output device (e.g., visual display, audio speakers)),
wherein the processor is configured to allow the display to output at 20least one user interface supporting performance of the factory reset (Velusamy: ¶0031 the user interface 206 may enable a user to provide inputs and receive outputs from the user device 102).
The motivation is the same that of claim 1 above.

Regarding claim 8: Singh discloses a method for managing information of an electronic device, comprising:55WO 2018/155905PCT/KR2018/002137
generating a list including identification information for at least one security application involving user authentication (Singh: ¶0025 the first memory 43 or secure element, may store applications relating to NFC communications, or contactless applications for communicating with the NFC terminal 31. For example, the applications may include financial payment applications, secure access system applications, loyalty card applications, [security application] and other applications, and may be encrypted);
detecting occurrence of a factory reset event of the electronic device (Singh: ¶0053 the processor 35 determines whether a security condition has been initiated (Block 64). For example, the securing condition may comprise a wipe [...] If a security condition is determined, the processor 35 disables the NFC transceiver 42 (Block 66) [...] A reset operation is performed by the processor 35 (Block 72)).
Singh does not explicitly disclose 5transmitting at least one of information to at least one external device associated with the security application based on the identification information on the list when the occurrence of the factory reset event is detected.
However, Velusamy discloses 5transmitting at least one of information to at least one external device associated with the security application based on the identification information on the list when the occurrence of the factory reset event is detected (Velusamy: ¶0095 at block 808, the recovery application 120 may initiate a clearing of a factory reset token 126 from the user device 102; ¶0096 at block 812, the recovery application 120 may send a disablement completion message to the antitheft recovery server 112; ¶0097at block 814, the recovery application 120 may receive a disablement acknowledgement message from the anti-theft recovery server indicating that the disablement complete message is received).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Velusamy with the system/method of Singh to include transmitting at least one of information to at least one external device associated with the security application based on the identification information on the list when the occurrence of the factory reset event is detected.
One would have been motivated to performing the reset to a factory default setting of the user device (Velusamy: ¶0015).
Singh in view of Velusamy does not explicitly disclose first information notifying performance of factory 10reset of the electronic device and second information requesting de-authentication for a certificate.
However, Ohara discloses first information notifying performance of factory 10reset of the electronic device and second information requesting de-authentication for a certificate (Ohara: ¶0029 when a user inputs an initializing instruction by pressing a reset button or the like, the user data stored in the memory are completely deleted once. In this case, each parameter of the setting information is set to be an initial value (factory default value), and the electronic certificate and secret key recorded as the user data in the memory are deleted as well).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ohara with the system/method of Singh and Velusamy to include notifying performance of factory 10reset of the electronic device and second information requesting de-authentication for a certificate.
One would have been motivated to register, into a list of revoked electronic certificates, information on an electronic certificate that is not used by a server device any more due to initializing the server device or updating the electronic certificate (Ohara: ¶0015).

5Regarding claim 12: Singh in view of Velusamy and Ohara disclose the method of claim 8.
Velusamy further discloses receiving response information relating to the information for the factory reset from the at least one external device (Velusamy: fig. 8; ¶0097 at block 814, the recovery application 120 may receive a disablement acknowledgement message from the anti-theft recovery server indicating that the disablement complete message is received).
The motivation is the same that of claim 8 above.

Regarding claim 13: Singh in view of Velusamy and Ohara disclose the method of claim 8.
Velusamy further discloses  10outputting a specified message when no response information relating to the information for the factory reset is provided from the at least one external device (Velusamy: ¶0052 a message having the error message type may provide an error indication, such as an indication that the user device is ineligible for anti-theft protection disablement).
The motivation is the same that of claim 8 above.

Regarding claim 14: Singh in view of Velusamy and Ohara disclose the method of claim 12.
Singh further discloses wherein the receiving of the response 15information includes deleting information relating to user authentication for the security application on the electronic device (Singh: ¶0063 it may be assured that the SE data 148 has been deleted before allowing a next user, for example, to activate NFC device 140 communication routing to the memory 147).

Regarding claim 15: Singh in view of Velusamy and Ohara disclose the method of claim 8.
Velusamy further discloses outputting at least one user interface supporting performance of the 20factory reset (Velusamy: ¶0031 the user interface 206 may enable a user to provide inputs and receive outputs from the user device 102).
The motivation is the same that of claim 8 above.
Claims 2-3, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (“Singh,” US 2012/0238206), published on September 20, 2012, in view of Velusamy et al. (“Velusamy,” US 2016/0154982), published on June 2, 2016, Ohara (US 2007 /0234059), published on October 4, 2007 and Toth (US 2015/0095999), published on April 12, 2015.

Regarding claim 2: Singh in view of Velusamy and Ohara discloses the electronic device of claim 1.
Singh in view of Velusamy and Ohara does not explicitly disclose a sensor module configured to recognize a user's physical or behavioral characteristics in connection with the user authentication and wherein the processor is configured to store user information obtained by the sensor module in a specified trust zone of the memory.
However, Toth discloses 15a sensor module configured to recognize a user's physical or behavioral characteristics in connection with the user authentication (Toth: ¶0040 the personal identity device 202 possibly has a biometric module 211 performing biometric authentication [...] including finger print, iris, facial and other biometric minutia), 
wherein the processor is configured to store user information obtained by the sensor module in a specified trust zone of the memory (Toth: ¶0040 storing biometric authentication data 226, including finger print, iris, facial and other biometric minutia, in protected memory store 213).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Toth with the system/method of Singh, Velusamy and Ohara to include recognize a user's physical or behavioral characteristics in connection with the user authentication. One would have been motivated to validating the identity of the user (Toth: ¶0085).

20Regarding claim 3: Singh in view of Velusamy, Ohara and Toth disclose the electronic device of claim 2.
Ohara further discloses wherein the processor is configured to request the at least one external device to issue a certificate relating to the user authentication based on the user information, and store the certificate issued and provided from the at least one external device (Ohara: ¶0049 the management device 30 in the embodiment stores a certificate management program and a CRL (Certificate Revocation List) as a list of expired electronic certificates in the HDD 34. The management device 30 attains a function of the CA (Certificate Authority) that issues the electronic certificate, and a function of the management device that manages the CRL).
The motivation is the same that of claim 1 above.

Regarding claim 5: Singh in view of Velusamy, Ohara and Toth disclose the electronic device of 3.
Ohara further discloses wherein the processor is configured to perform the factory reset of the electronic device and delete the 10certificate when response information relating to the information for the factory reset is received from the at least one external device (Ohara: ¶0029 when a user inputs an initializing instruction by pressing a reset button or the like, the user data stored in the memory are completely deleted once. In this case, each parameter of the setting information is set to be an initial value (factory default value), and the electronic certificate and secret key recorded as the user data in the memory are deleted as well).
The motivation is the same that of claim 1 above.

Regarding claim 9: Singh in view of Velusamy and Ohara disclose the method of claim 8.
Singh in view of Velusamy and Ohara does not explicitly disclose 10obtaining a user's physical or behavioral characteristic information; and storing the obtained user's physical or behavioral characteristic information in a specified trust zone.
However, Toth discloses 10obtaining a user's physical or behavioral characteristic information (Toth: ¶0040 the personal identity device 202 possibly has a biometric module 211 performing biometric authentication [...] including finger print, iris, facial and other biometric minutia); and
storing the obtained user's physical or behavioral characteristic information in a specified trust zone (Toth: ¶0040 storing biometric authentication data 226, including finger print, iris, facial and other biometric minutia, in protected memory store 213).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Toth with the system/method of Singh, Velusamy and Ohara to include recognize a user's physical or behavioral characteristics in connection with the user authentication. One would have been motivated to validating the identity of the user (Toth: ¶0085).

Regarding claim 10: Singh in view of Velusamy, Ohara and Toth disclose the method of claim 9.
Ohara further discloses wherein the obtaining of the user's 15physical or behavioral characteristic information includes requesting the at least one external device to issue a certificate relating to the user authentication based on the user's physical or behavioral characteristic information; and storing the certificate issued and provided from the at least one external 20device (Ohara: ¶0049 the management device 30 in the embodiment stores a certificate management program and a CRL (Certificate Revocation List) as a list of expired electronic certificates in the HDD 34. The management device 30 attains a function of the CA (Certificate Authority) that issues the electronic certificate, and a function of the management device that manages the CRL).
The motivation is the same that of claim 8 above.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439                                                                                                                                                                                            


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439